DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-10, filed December 11, 2020, which are pending in this application.
Specification
The use of the term “velcro” (beginning p. 6, line 1), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “VELCRO®”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 9-10 are objected to because of the following informalities:  Claims 9 and 10 should recite, “wherein the first connecting portions and the second connecting portions”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding unit”, “connecting structure”, “first connecting portions”, and “second connecting portions” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 (and claims 2 and 7-10 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “at least one arm sleeve, the arm sleeve being connected with the body, the arm sleeve at least comprising two loops, and the loops being respectively located on two sides of the body”.  First, the use of “arm sleeve” is unclear.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “arm sleeve” in claim is used by the claim to mean “a loop for inserting the arm therethough,” while the accepted meaning is “A part of a garment that covers all or part of an arm.” The term is indefinite because the specification does not clearly redefine the term.  Further, it is unclear how there are at least two loops as only “at least one arm sleeve” is claimed, in effect, one arm sleeve.  However, when looking to the drawings, there appear to be two “arm sleeves” which are each comprised of a s single loop.  Based on the written description and the drawings, Examiner respectfully suggests amending to recite, “arm loops connected with the body, and the loops being respectively located on two sides of the body”.
Claim 1 is indefinite as it recites, “the first connecting portions and the second connecting portions being disposed at positions adjacent to the two sides of the surface of the body, and two sides of a back of the holding unit”.  It is unclear if both the first and second connecting portions are disposed on two sides of the body AND two sides of the back of the holding unit OR if the first connecting portions are disposed on two sides of the body and the second connecting portions are disposed on two sides of a back of the holding unit.  Based on the specification, Examiner respectfully suggests amending to recite, “the first connecting portions being disposed at positions adjacent to the two sides of the surface of the body and the second connecting portions being disposed at positions adjacent to 
Claims 3 and 5-6 each contains the trademark/trade name “velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fastener and, accordingly, the identification/description is indefinite.  Examiner respectfully suggests amending to recite, “hook and loop fastener”.
Claim 4 is indefinite as it recites, “wherein the other loop opposite to the loop disposed with the adjustment strap is provided with a hole for the adjustment strap to go through”.  As the claim recites, “the other loop”, there is insufficient antecedent basis for this limitation in the claim.  Examiner respectfully suggest amending claim 1 to recite “a first arm loop and a second arm loop”, amending claim 3 to recite that the adjustment strap is disposed on the first arm loop, and then amending claim for to recite, “wherein the second arm loop 
Claim 5 is indefinite as it recites, “wherein the arm sleeve further includes two adjustment straps respectively disposed on the loops”.  It is unclear if there are two straps on each of the loops or if there is one strap on the first loop and one strap on the second loop.  Based on the specification and other suggestions above, Examiner respectfully suggests amending to recite, “wherein the first arm loop includes a first adjustment strap disposed thereon and the second arm loop includes a second adjustment strap[[s]] thereon”.
Claim 6 is indefinite as it recites, “wherein positions adjacent to the two sides of the body are further provided with a hole respectively”.  As “positions adjacent the two sides of the surface of the body” was recited in claim 1, it is unclear if claim 6 is referring to the same positions or different positions.  Based on Fig. 4, Examiner has interpreted this limitation to be referring to different positions as 5 is in a different location than the connecting portions 43/44.
Claim 6 is further indefinite as it recites, “the arm sleeve further includes an adjustment strap passing through the holes, the loops are disposed on the adjustment strap, and two ends of the adjustment strap are provided with velcro parts or buckles that can be adhered or buckled with each other.”    First, as claimed, there is one adjustment strap, however when referring to Figs. 4 and 6, there are four adjustment straps: a first strap connecting a first side of the two sides of the body to the first arm loop, a second strap connecting a second side of the two sides of the body to the second arm loop, a third strap extending from the first arm loop comprising an end with a first fastener portion, and a fourth strap extending from the second arm loop comprising an end with a second fastener portion; and therefore it is unclear how, as claimed, there is only one strap.  In addition, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “buckle[d]” in claim 6 is used by the claim to mean “snap[ped],” (see p. 6, lines 1-5 and parts 43/44 in Fig. 4, and p. 10, lines 10-14 where 43/44 can be used on the arm sleeve structure) while the accepted meaning is “a clasp consisting of a rectangular or curved rim with one or more movable tongues, fixed to one end of a belt or strap, used for fastening to the other end or to another strap.” The term is indefinite because the specification does not clearly redefine the term.  Based on previous suggestions above, Examiner respectfully suggests amending to recite,  “ comprising a first strap connecting a first side of the two sides of the body to the first arm loop, a second strap connecting a second side of the two sides of the body to the second arm loop, a third strap extending from the first arm loop comprising an end with a first fastener portion, and a fourth strap extending from the second arm loop comprising an end with a second fastener portion, and wherein the first and second fastener portions are fastenable to one another.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-10 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayo (US 5682609) in view of Petersen (US 2017/0303602) and in view of Gold (WO 2008/020197).
Regarding claim 1, Ayo discloses an infant bib (11) mainly comprising: a body (12); at least one arm sleeve, the arm sleeve being connected with the body, the arm sleeve at least comprising two loops (as best as can be understood, see 112(b) rejections above, the bib has two loops to extend the arms through, see annotated Fig. 1), and the loops being respectively located on two sides of the body (as can be seen in annotated Fig. 1).
Ayo does not expressly disclose a holding unit, the holding unit being disposed on a surface of the body; and a connecting structure, the connecting structure comprising at least two first connecting portions and at least two second connecting portions, the first connecting portions and the second connecting portions being disposed at positions adjacent to the two sides of the surface of the body, and two sides of a back of the holding unit, and the holding unit being placed on the body by connecting the first connecting portions with the second connecting portions.
Petersen teaches a bib comprising a holding unit (200, Examiner notes “holding unit” has been interpreted under 35 USC 112(f) and is disclosed as a pocket 31 or food box 321/322/323, see at least p. 7, and 200 of Petersen can be considered both a pocket and a food box), the holding unit being disposed on a surface of the body (as can be seen in Fig. 1, 200 is disposed on the front surface of the body); and a connecting structure, the connecting structure comprising at least two first connecting portions and at least two second connecting portions (connecting structure is 134/136/202/204; first connecting portions are 134/136, second connecting portions are 202/204, Examiner notes “connecting structure”, “first connecting portion”, and “second connecting portion” have been interpreted under 35 USC 112(f) and are disclosed as detachable fasteners 41/42 or 43/44, and the snaps of Petersen can at least be considered functional equivalent), the first connecting portions and the second connecting portions being disposed at positions on the surface of the body and sides of back of a holding unit, respectively (as best as can be understood, see 112(b) rejections above) (as 134/136 are on the front surface of the body and either 202 or 204 are positioned on the a back of 200), and the holding unit being placed on the body by connecting the first connecting portions with the second connecting portions (as can be seen in Fig. 1 and disclosed in para. 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a removably fastened holding unit to the bib of Ayo as taught by Petersen in order to “allow individuals to eat at their leisure and prevent soiling of the individual’s clothing” (see para. 0003 of Petersen).
The combined bib of Ayo and Petersen do not expressly disclose wherein the first connecting portions and the second connecting portions being disposed at positions adjacent to the two sides of the body, and two sides of the holding unit.
Gold teaches a bib with removable holding unit wherein the first connecting portions and the second connecting portions being disposed at positions adjacent to the two sides of the body, and two sides of the holding unit (as best as can be understood, see 112(b) rejections above, the first connecting portions 30 are located on the sides of the body of the bib and the second connecting portions 32 are located on sides of the holding unit, as can be seen best in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fasteners on the sides of the body and holding unit of the combined bin of Ayo and Petersen as taught by Gold in order to better secure the holding unit as having a single center fastener would allow the bowl to rotate and potentially spill the contents.
Regarding claim 2, the modified bib of Ayo discloses wherein the arm sleeve (loops as seen in annotated Fig. 1 of Ayo) is integrally formed with the body (as can be seen in Fig. 1 of Ayo, the loops are part of the body and therefore integrally formed with the body).
Regarding claim 7, the modified bib of Ayo discloses wherein the holding unit (200 of Petersen) is a pocket (as 200 is a receptacle; Examiner notes that the term "pocket" is very broad and merely means " 3. A receptacle, cavity, or opening. " (Defn. No. 3 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).
	Regarding claim 8, the modified bib of Ayo discloses wherein the holding unit (200 of Petersen) is a food box (as it is disclosed as being used to hold food and can have a lid 300 of Petersen).
Regarding claim 9, the modified bib of Ayo discloses wherein the first connecting portion (134/136 of Petersen as modified for placement by Gold) and the second connecting portion (202/204 of Petersen as modified for placement by Gold) are indentions and fasteners that can be connected with each other (as 134/136 and 202/204 can be snaps as disclosed in para. 0005 of Petersen which implicitly have a female portion indicating an indentation and a male portion being a protruding portion for snapping into the indentation of the female portion).
However, the modified bib of Ayo does not expressly disclose where first connection portion are indentations and the second connecting portion are the fasteners.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the female portion on the bib body and the male portion on the holding unit so that when the bib is used without the holding unit, only the female part can come into contact with the infant which is less likely to cause injury or irritation than the male part.  Further, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Regarding claim 10, the modified bib of Ayo discloses wherein the first connecting portion (134/136 of Petersen as modified for placement by Gold) and the second connecting portion (202/204 of Petersen as modified for placement by Gold)  are respectively fasteners that can be fastened with each other (as 134/136 and 202/204 can be snaps as disclosed in para. 0005 of Petersen).

Claims 3-4 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Ayo, Petersen, and Gold as applied to claim 1 above, and further in view of Figgie (US 4593416).
Regarding claims 3-4, the modified bib of Ayo discloses wherein the arm sleeve (loops as seen in annotated Fig. 1 of Ayo) further includes at least one adjustment strap  (26 of Ayo) disposed on at least one of the loops (as can be seen in annotated Fig. 1), but does not expressly disclose the adjustment strap has at least one velcro part, and the velcro part is disposed at a free end of the adjustment strap and a position adjacent to a middle of the adjustment strap [claim 3], wherein the other loop opposite to the loop disposed with the adjustment strap is provided with a hole for the adjustment strap to go through [claim 4].
Figgie teaches a body covering secured by straps wherein the adjustment strap (41) has at least one velcro part (43), and the velcro part is disposed at a free end of the adjustment strap and a position adjacent to a middle of the adjustment strap (as can be seen in Figs. 1-3, there is cooperating velcro at the end of the strap and then in a middle area of the strap between its ends), wherein the other loop opposite to the loop disposed with the adjustment strap (analogous to the opposite side of the bib than where the strap is attached) is provided with a hole (35) for the adjustment strap to go through (as can be seen in Figs. 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strap attachment and fastener arrangement of Ayo with the strap attachment and fastener arrangement, as taught by Figgie, as a simple substitution of one well known strap attachment and fastening arrangement for another in order to yield the predictable result of securely fastening the strap around the body so that the bib is adjustably secured and does not become disconnected while in use.

Claim 5 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Ayo, Petersen, and Gold as applied to claim 1 above, and further in view of Perazzo (US 2010/0088796).
Regarding claim 5, the modified bib of Ayo discloses wherein the arm sleeve (loops as seen in annotated Fig. 1 of Ayo) further includes two adjustment straps (26 of Ayo) respectively disposed on the loops (as can be seen in annotated Fig. 1), but does not expressly disclose wherein each of the adjustment straps has a velcro part, and the velcro parts are respectively disposed at free ends of the adjustment straps.
Perazzo teaches a bib wherein each of the each of the adjustment straps (80, see Fig. 6) has a velcro part (as disclosed in para. 0037), and the velcro parts are respectively disposed at free ends (82) of the adjustment straps.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strap fastener arrangement  of Ayo with the strap fastener arrangement, as taught by Perazzo, as a simple substitution of one well known strap fastening arrangement for another in order to yield the predictable result of securely fastening the straps so that they are adjustable and do not become disconnected while the bib is in use.


    PNG
    media_image1.png
    580
    493
    media_image1.png
    Greyscale

Annotated Fig. 1 (Ayo)


Allowable Subject Matter
Claim 6 (as best interpreted by Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim would be allowable over the prior art of record as none of them, alone or in combination, disclose a bib with arm loops, each with a strap connecting the loops to sides of the body, respective, a holding unit, connecting portions on the sides of the surface of the bib that connect to connecting portions on sides of the back of the holding unit, and each arm loop having a strap that ends with a fastener connecting the ends of the straps together.  The closest prior art is Ayo, Petersen, Gold, and Perazzo.  As shown above, the combined prior art teaches each of the limitations with the exception of the arm loops each having a strap connected the loops to the sides of the body.  Bettcher (US 5023953) shows sleeves connected to a bodice with straps, but modifying Ayo, Petersen, Gold, or Perazzo to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claim(s) is/are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are chest protecting devices with sleeves, holding units, and straps analogous to the disclosed invention.  For example, Hintermeyer (US 4924527) teaches bib with detachable holding unit, Manning (US 6141798) teaches a bib with sleeves ties together behind the user, and Miles (US 2518357) teaches a bib with arm loops.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732